Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159531(106)                                                                                          Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  LEOLA ROBERTSON, Personal                                                                           Megan K. Cavanagh,
  Representative of the ESTATE OF                                                                                      Justices
  MARTEL ROBERTSON,
               Plaintiff-Appellee,
                                                                   SC: 159531
  v                                                                COA: 337961
                                                                   Wayne CC: 15-010455-NI
  LADARIUS DEANGELO JOHNSON,
           Defendant,
  and
  U-HAUL CO. OF MICHIGAN, also known as
  2013 U-HAUL TITLING 1, LLC,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the motion of Chamber of Commerce of the United
  States of America to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on September 18, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 11, 2019

                                                                              Clerk